In an action to recover damages for personal injuries, defendant Nassau Recycle Corp. appeals from an order of the Supreme Court, Richmond County, dated May 27, 1977, which denied its motion to dismiss the action for failure to timely serve a complaint. Order reversed, with $50 costs and disbursements, and motion granted. Plaintiff-respondent has failed to demonstrate a valid justification for the protracted delay in serving his complaint. There is no imminent danger that the Statute of Limitations will expire; nor does the service of another and redundant notice of appearance by substituted counsel excuse the delay. The fact that the codefendant accepted belated service is not determinative of appellant’s rejection of the proffered complaint served by plaintiff immediately prior to the return date of appellant’s motion to dismiss. Cohalan, J. P., Titone, Hawkins and Suozzi, JJ., concur.